Name: 83/218/EEC: Commission Decision of 22 April 1983 on the list of establishments in the Socialist Republic of Romania approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agri-foodstuffs;  Europe
 Date Published: 1983-05-07

 Avis juridique important|31983D021883/218/EEC: Commission Decision of 22 April 1983 on the list of establishments in the Socialist Republic of Romania approved for the purpose of importing fresh meat into the Community Official Journal L 121 , 07/05/1983 P. 0023 - 0025 Finnish special edition: Chapter 3 Volume 16 P. 0095 Spanish special edition: Chapter 03 Volume 27 P. 0177 Swedish special edition: Chapter 3 Volume 16 P. 0095 Portuguese special edition Chapter 03 Volume 27 P. 0177 *****COMMISSION DECISION of 22 April 1983 on the list of establishments in the Socialist Republic of Romania approved for the purpose of importing fresh meat into the Community (83/218/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Romania has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, established according to Article 4 (1) of the said Directive, of establishments from which import of fresh meat may be authorized; Whereas the case of the other establishments proposed by Romania has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and improvements made; Whereas it should be recalled that import of fresh meat is also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions for Denmark, Ireland and the United Kingdom; Whereas import of fresh meat from establishments appearing on the list annexed to this Decision remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, import from third countries and re-export to other Member States of certain categories of meat, such as meat weighing less than three kilograms, or meat containing residues of certain substances which are not yet covered by harmonized Community rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in Romania listed in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishments referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere, and, in particular those concerning health protection requirements. Article 2 Member States shall prohibit imports of fresh meat coming from establishments other than those listed in the Annex. However, Member States may continue to authorize until 30 November 1983 imports of fresh meat coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the Romanian authorities as of 15 October 1982 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 December 1983. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall apply from 1 May 1983. Article 4 This Decision shall be reviewed and if necessary amended before 1 September 1983. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting plant 1.2.3 // // // // N 11 // Industria Carnii Turnu Severin // Turnu Severin // // // B. Slaughterhouses 1.2.3 // // // // N 2 // Industria Carnii Bacau // Bacau // N 10 // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 14 // Industria Carnii Constanta // Constanta // // // C. Cutting plants 1.2.3 // // // // N 7 // Industria Carnii Hateg // Hateg // N 9 // Industria Carnii Constanta // Constanta // N 23 // Frigorifer Sibiu // Sibiu // N 25 // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 26 // Industria Carnii Bacau // Bacau // N 30 // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // N 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // N 61 // Industria Carnii Buzau // Buzau // N 83 // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // // II. PIGMEAT A. Slaughterhouses and cutting plants 1.2.3 // // // // N 11 // Industria Carnii Turnu Severin // Turnu Severin // N 61 // Industria Carnii Buzau // Buzau // // // B. Slaughterhouses 1.2.3 // // // // N 2 // Industria Carnii Bacau // Bacau // N 10 // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 14 // Industria Carnii Constanta // Constanta // // // C. Cutting plants 1.2.3 // // // // N 7 // Industria Carnii Hateg // Hateg // N 9 // Industria Carnii Constanta // Constanta // N 23 // Frigorifer Sibiu // Sibiu // N 25 // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 26 // Industria Carnii Bacau // Bacau // N 30 // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // N 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // N 83 // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // //